DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Harmon on August 15, 2022.

The application has been amended as follows:
CLAIMS
Claim 1:	A device for recording animal behavior, the device comprising:
an enclosure having first and second chambers, each of the first and second chambers having exterior panels formed of an opaque material;
	at least one image capture device disposed in each of the first and second chambers, the at least one image capture device arranged to capture behavior data of one or more freely roaming rodents;
	a first container insertable into one of the first and second chambers and positioned below a respective image capture device, the first container having one or more corrals into which one or more rodents are housed during testing, the container being formed of a transparent material;
	one or more fans configured to remove air from within the enclosure; and 
	two and/or panels, each air intake cover and/or panel including a vent allowing air to be drawn into the , wherein the vents of adjacent air intake covers and/or panels are misaligned from one another so as to prevent 

Reasons for Allowance
Claims 1-16, 19, 22, 23, 55, and 58 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards a device for recording animal behavior including an enclosure with first and second chamber, exterior panels, an image capture device, and container insertable into the chambers. As discussed in the previous rejection, Salem (US 10905094) teaches the aforementioned features. Wade (US 6318295), as previously shown, teaches a ventilation system with a grate which would prevent substantial environmental light from entering the chamber, depending on the direction of the environmental light. 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the vents of adjacent air intake covers and/or panels which are misaligned from each other in order to prevent light from entering the chamber.  No prior art considered, including but not limited to Wade, teach the combined limitations of the allowable claims or render the combined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647